PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/030,814
Filing Date: 24 Sep 2020
Appellant(s): AON GLOBAL OPERATIONS SE, SINGAPORE BRANCH



__________________
Natalie J. Grace (Reg. No. 65,803)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 April 2022.

[1]	Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 5 May 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

[i]	Pending claims 1-7 and 10 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as maintained in the Final Rejection/Office Action mailed 5 May 2021 and is/are relevant to the present appeal.

[ii]	Pending claims 1-7, 10, 21-27, and 30 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more as maintained in the Final Rejection/Office Action mailed 5 May 2021 and is/are the subject of the present appeal.

[2]	 Response to Argument

In the Appeal Brief filed 4 April 2022, Appellant presents the following arguments:

(A)	Pending claims 1-7 and 10 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention (No Argument Presented in the Subject Appeal Brief).

(B)	“…claims 1-7, 10, 21-27, and 30 were rejected under 35 U.S.C. 101 for allegedly failing to be directed to patent eligible subject matter, namely...’determining and evaluating adherence to risk management best practices by managers of an entity’...the Office Action alleges that the ‘steps...but for the recitation of generic computer components, could be performed in the human mind or by a human using a pen and paper’...Appellant disagrees...The pending claims, generally, relate to a ‘survey structure and architecture provid[ing] a technical solution to the problem of easily updating risk surveys to comport with changes in best practices while providing continuity in trend analysis among participants’ by linking ‘the questions, rules, and answer options...within a database or data network structure to maintain associated while the survey data adjusts and expands over time’...”...” (Appeal Brief; pages 15-16)

(C)	“…Appellant respectfully submits that independent claims 1 and 21 recite additional elements that integrate the alleged exception into a practical application of the alleged exception...The present invention, being based on an automated survey, could be readily classified in one of these technical fields...Patents exist for each of these general technical fields, leading the Appellant to believe that the Office Action is incorrect in ODD reports not being a technical field...” (Appeal Brief: page 21).

(D)	“…the features recited in independent claim 1...integrate the alleged exception into a practical application that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. Appellant’s independent claim 1 recites a specific system having specific data architecture for provisioning and analyzing ODD surveys, where ‘each answer of the plurality of standardized answers...corresponds to one of at least two potential answers...the corresponding at least two potential answers are linked, within the database, to the respective question’......” (Appeal Brief: page 22).

(E)	“...the features recited...integrate the alleged exception into a practical application by applying or using the alleged exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technical environment. An example of a practical application derived from the data architecture discussed above...the independent claim, includes ‘calculating...using one or more corresponding risk data elements of the...risk data elements of each...of the...participants, a respective propensity...for exhibiting an exception to the respective best practice...’...calculating...at least one metric representing group performance...and...identifying...based on the group performance of each risk factor...one or more best practices a majority of the plurality of participants fail to follow’...” (Appeal Brief: pages 24-25).

(F)	“...While the claims in Electric Power Group were merely limited to a particular technological environment without anything more, the claims in McRO contained an ‘inventive concept’ that transformed the steps of receiving, analyzing, and displaying into a ‘patent-eligible application’...like McRO, at least the features of ‘accessing, based on at least one characteristic of the population...a first set of analysis rules...for analyzing the plurality of standardized answers...generating for review...a report comprising...identification of the one or more best practices the majority of the plurality of the participants fail to follow, and...a comparison of adherence to best practices of the plurality of participants...independent claim 1...contain a concrete, inventive solution to the problems of not being unable to assess the feasibility and/or importance of applying certain risk mitigation corresponding to a risk discovered by a prior art due operational risk///survey...Appellant respectfully submits that independent claim 1 and 21 are not directed to any of the judicially recognized exceptions under revised Step 2A of Alice...” (Appeal Brief: pages 30-31).

(G)	“...Regarding Step 2B, the Office Action only alleges that mere instructions to apply the exception using generic computer component cannot provide an inventive concept...the Office Action does identify allowable subject matter deemed to be novel in view of the...closest prior art and...therefore, presumably, represent features other than what is well-understood...Appellant submits that...features identified in the Office Action as allowable subject matter are, in fact, ‘something more’ in accordance with the MPEP...Thus, even if the pending claims recite generic computing components, the pending claim provide an inventive concept including specific features other than what is well-understood, routine and convention in the field...” (Appeal Brief: pages 35-37).

Argument (A):

Claims 1-7 and 10 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Appellant has not presented any arguments directed to the rejection. 

Examiner respectfully maintains that claim 1 recites “...for each risk factor of the plurality of risk factors, calculating, by the processing circuitry...a respective propensity...”. There is not prior reference to “processing circuitry” in the claim. Accordingly, the specific reference to “...the processing circuitry...” lacks antecedent basis.

Claim 2-7 and 10 inherit and fail to remedy the deficiencies of claim 1 through dependency and are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Argument (B):

In response to Appellant’s (B) argument that “…claims 1-7, 10, 21-27, and 30 were rejected under 35 U.S.C. 101 for allegedly failing to be directed to patent eligible subject matter, namely...’determining and evaluating adherence to risk management best practices by managers of an entity’...the Office Action alleges that the ‘steps...but for the recitation of generic computer components, could be performed in the human mind or by a human using a pen and paper’...Appellant disagrees...The pending claims, generally, relate to a ‘survey structure and architecture provid[ing] a technical solution to the problem of easily updating risk surveys to comport with changes in best practices while providing continuity in trend analysis among participants’ by linking ‘the questions, rules, and answer options...within a database or data network structure to maintain associated while the survey data adjusts and expands over time’...” (Appeal Brief; pages 15-16), Examiner respectfully disagrees. 

Examiner respectfully maintains that the claimed invention is/are directed to the abstract idea of determining and evaluating adherence to risk management best practices by mangers of an entity, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to direct the administration of surveys to business managers, collect and organize of survey responses from managers with respect to stored risk metrics, apply specified to rules to the answers/metrics, and determine and report the relative adherence of the mangers to best practices for managing business risks. Respectfully, Examiner maintains that the series of survey administration steps and answer analysis designed to assess the adherence of personnel to business best practices is an ineligible Certain Method of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., managing business risks); commercial interactions (e.g., managing business relations); and managing personal behavior (e.g., teaching and providing rules or instructions for implementing business best practices for risk management ).

Examiner further maintains that additional limitations are directed to ineligible Mathematical Processes and to processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (e.g., observing behavior, drawing inferences and applying weightings to items of perceived importance, i.e., preferences) (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011).

In support of Examiner’s position that the claimed subject matter is directed to ineligible Methods of Organizing Human Activity, Mathematical Processes and processes performable by human Mental Processing, Examiner directs Appellant’s and the PTAB’s attention to the claim language of representative claim 1. 

With respect to recitations indicative of ineligible organization of human activity, the preamble of claim 1 indicates that the claim is directed to “applying automated analysis to operational due diligence to objectively quantify risk factors across a population...”. Further limitations of claim 1 include: “...obtaining a plurality of standardized answers from each participant of a plurality of participants in a survey...”, “…accessing, based on at least one characteristic of the population including the plurality of participants, a first set of analysis rules of a plurality of sets of analysis rules for analyzing the plurality of standardized answers…”, “…for each participant of the plurality of participants, applying the first set of analysis rules to the plurality of standardized answers to generate a plurality of risk data elements...”, “…applying the analysis rules results in each risk data element being populated with one of the at least two values including i) a first value indicating the adherence to the best practice corresponding to one or more respective questions of the plurality of questions of the survey, and ii) a second value indicating the exception to the best practice corresponding to the one or more respective questions of the plurality of questions of the survey…”, “…accessing risk data metrics related to one or more other participant populations of the set of survey participant populations, wherein the risk data metrics comprise group performance of each participant population of the one or more other participant populations in meeting the respective practice for each risk factor of at least a portion of the plurality of risk factors, wherein at least a portion of the risk data metrics related to the one or more other participant populations were calculated using risk data generated using one or more other sets of analysis rules of the plurality of sets of analysis rules different than the first set of analysis rules…”, and “…generating, for review by a user, a report comprising i) identification of the one or more best practices the majority of the plurality of the participants fail to follow, and ii) a comparison of adherence to best practices of the plurality of participants to at least one of each set of the one or more other participant populations or all participants including the plurality of the participants and the participants of each set of the one or more participant populations…”. 

Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of directing the administration of surveys to business managers, collecting and organizing survey responses from managers with respect to stored risk metrics, applying specified to rules to the answers/metrics, and determining and reporting the relative adherence of the mangers to best practices for managing business risks, which is an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., managing business risks); commercial interactions (e.g., managing business relations); and managing personal behavior (e.g., teaching and providing rules or instructions for implementing business best practices for risk management ), as set forth in the present 2019 PEG.

With respect to steps limited to mathematical processes and to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “...each rule of the set of analysis rules is configured to identify, through applying a corresponding value of at least two values, a respective one or more answers of the plurality of standardized answers as being at least one of an adherence to a best practice or an exception to the best practice...”, “...for each participant of the plurality of participants, applying the first set of analysis rules to the plurality of standardized answers to generate a plurality of risk data elements...”,“… applying the analysis rules results in each risk data element being populated with one of the at least two values including i) a first value indicating the adherence to the best practice corresponding to one or more respective questions of the plurality of questions of the survey, and ii) a second value indicating the exception to the best practice corresponding to the one or more respective questions of the plurality of questions of the survey…”, “…for each risk factor of the plurality of risk factors, calculating, using one or more corresponding risk data elements of the plurality of risk data elements of each participant of the plurality of participants, a respective propensity across the plurality of participants for exhibiting an exception to the respective best practice…”, and “…using the propensity corresponding to each risk factor of the plurality of risk factors, calculating at least one metric representing group performance of the plurality of participants in meeting the respective best practice…”. 
Respectfully, absent further clarification of the processing steps executed by the recited “processing circuitry” and or functions/structures denoted by the indication that certain elements are “linked in the database”, one of ordinary skill in the art would be reasonably relied upon to apply rules and assign values to standardized questions/responses where the values indicate adherence or exceptions to adherences to best practices based on the response and an evaluated rule by the human mental processing (e.g., observation and evaluations). Similarly, absent further clarification of processing steps performed by the recited circuitry, one of ordinary skill if given the required equations and input data could be reasonably relied upon to perform general mathematical processes such as calculating metrics for a group and/or a propensity of a participant for non-adherence to best practices by applying mental processing and/or utilizing pen and paper  (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Further, claim 1 provides recitations that clarify relationships and associations between questions, answers, surveys, and risk factors. Specifically, claim 1 further recites: “…each answer of the plurality of standardized answers corresponds to one of at least two potential answers for responding to a corresponding question of a plurality of questions of the survey…the different survey is associated with a first timestamp prior to a second timestamp of the survey…each answer of the plurality of standardized answers corresponds to a risk factor of a plurality of risk factors, each risk factor belonging to a given risk category of a plurality of risk categories…”, “...each set of analysis rules corresponds to a) a different type of survey participant population of a set of survey participant populations presented the survey, and/or b) a different timestamp of a plurality of timestamps corresponding to a plurality of surveys including the survey and the different survey, each rule of the set of analysis rules is configured to identify, through applying a corresponding value of at least two values, a respective one or more answers of the plurality of standardized answers as being at least one of an adherence to a best practice or an exception to the best practice, and each answer of the plurality of standardized answers corresponds to a respective one rule of the first set of analysis rules...”, and “...a number of the plurality of risk data elements is less than or equal to a number of the plurality of standardized answers, each answer of the plurality of standardized answers corresponds to a give[n] risk data element of the plurality of risk data elements, and applying the analysis rules results in each risk data element being populated with one of the at least two values including i) a first value indicating the adherence to the best practice corresponding to one or more respective questions of the plurality of questions of the survey, and ii) a second value indicating the exception to the best practice corresponding to the one or more respective questions of the plurality of questions of the survey...”.

Respectfully, the above recitations of associations and correspondences between the questions, answers, rules, and risk data is presented absent any indication that the organization of the elements into the respective associations is facilitated, maintained, or otherwise implemented by any underlying/executing technology. While certain elements are identified as “linked in the database”, the claim fails to clarify any functional relevance to the recited “linking” and the Specification merely reiterates that the elements are “linked in the database” (See Specification as Published 2021/0089980; paragraphs [0030][0033][0072][0084][0088). Respectfully, absent clarification of functions performed by the “processing circuitry” and or clarification as to functions denoted by “linked in the database”, one of ordinary skill in the art could reasonably be expected to be able to organize questions, answers, rules, and risk data etc. into various associations and correspondences by applying human mental processing and/or using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).   

Argument (C):

In response to Appellant's (C) argument that “…Appellant respectfully submits that independent claims 1 and 21 recite additional elements that integrate the alleged exception into a practical application of the alleged exception...The present invention, being based on an automated survey, could be readily classified in one of these technical fields...Patents exist for each of these general technical fields, leading the Appellant to believe that the Office Action is incorrect in ODD reports not being a technical field...” (Appeal Brief: page 21), Examiner respectfully disagrees.

Examiner agrees that classifications for data processing: financial, business practice, and management exist within the USPTO patent classifications and that numerous patents have been issued from this classification. While Appellant contends that the “automated survey” of the instant application renders the claimed invention a technical solution, Examiner respectfully submits that classification of an application for patent within the PTO’s classification system does not automatically render the application directed to a technical solution. In particular, rendering of a survey online can reasonably be conducted using only generic computing devices and, therefore, not provide a technical solution to a technical problem. Rather such claimed inventions present a business process which benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, rather than presenting a technical solution to a technical problem.

Arguments (D) and (E):

In response to Appellant’s (D) argument that “…the features recited in independent claim 1...integrate the alleged exception into a practical application that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field. Appellant’s independent claim 1 recites a specific system having specific data architecture for provisioning and analyzing ODD surveys, where ‘each answer of the plurality of standardized answers...corresponds to one of at least two potential answers...the corresponding at least two potential answers are linked, within the database, to the respective question’...” (Appeal Brief: page 22) and Appellant’s (E) Argument that “...the features recited...integrate the alleged exception into a practical application by applying or using the alleged exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technical environment. An example of a practical application derived from the data architecture discussed above...the independent claim, includes ‘calculating...using one or more corresponding risk data elements of the...risk data elements of each...of the...participants, a respective propensity...for exhibiting an exception to the respective best practice...’...calculating...at least one metric representing group performance...and...identifying...based on the group performance of each risk factor...one or more best practices a majority of the plurality of participants fail to follow’...” (Appeal Brief: pages 24-25),  Examiner respectfully disagrees. 

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “database” and the “processing circuitry”. With respect to the “database”, claim 1 indicates that “questions are linked, within a database, to each of the survey and the different survey” and “the corresponding at least two potential answers are linked, within the database, to the respective question”. The claimed “processing circuitry” is identified as “calculating...a respective propensity”, “calculating...at least one metric representing group performance”, “identifying...one or more best practices”, “accessing...risk data metrics”, and “generating...a report”.

Claim 21 further provides, generally, that the claimed functions are implemented using database records wherein questions of different surveys are linked together with at least two potential answers for each question and an operational assessment platform comprising software and/or hardware logic, and performing the functions. Claim 21 does not provide further recitations of particular processing steps/functions implemented to perform the recited functions steps beyond the general indication that that the system includes the noted platform and executable code. 
With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the limitations of claim 1 states a result (e.g., questions and answers are “linked”, propensities are calculated, risk metrics are accessed etc.) as associated with a respective “database” or “processing circuitry”. Beyond the general statement that these results are achieved “by the processing circuitry”, the limitations provide no further clarification with respect to the functions performed by the recited circuitry in producing the claimed result. A recitation of “by processing circuitry”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an instruction to implement the step/idea on a computer and/or a general linking of the judicial exception to a technical environment. The technology as engaged is solely identified as storing and retrieving information (e.g., survey related data, risk metrics, questions/answers, and rules in a database), performing tasks that are otherwise performable in the human mind (e.g., calculating propensities, identifying best practices, and generating a report), and sending and receiving information over a network (e.g., receiving or obtaining survey responses).

Examiner respectfully maintains that claim 1 is reasonably understood to be conducting standard, and formally manually performed process of determining and evaluating adherence to risk management best practices by mangers of an entity using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed determining and evaluating adherence to risk management best practices by mangers of an entity benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception.

Argument (F):

In response to Appellant’s (F) argument that “...While the claims in Electric Power Group were merely limited to a particular technological environment without anything more, the claims in McRO contained an ‘inventive concept’ that transformed the steps of receiving, analyzing, and displaying into a ‘patent-eligible application’...like McRO, at least the features of ‘accessing, based on at least one characteristic of the population...a first set of analysis rules...for analyzing the plurality of standardized answers...generating for review...a report comprising...identification of the one or more best practices the majority of the plurality of the participants fail to follow, and...a comparison of adherence to best practices of the plurality of participants...independent claim 1...contain a concrete, inventive solution to the problems of not being unable to assess the feasibility and/or importance of applying certain risk mitigation corresponding to a risk discovered by a prior art due operational risk///survey...Appellant respectfully submits that independent claim 1 and 21 are not directed to any of the judicially recognized exceptions under revised Step 2A of Alice...” (Appeal Brief: pages 30-31), Examiner respectfully disagrees.

While Examiner acknowledges that the claims include general computer-implemented functions and, therefore, analysis of the claimed invention in light of the conclusions of the Court in McRO, Inc. v. Bandai Namco Games America Inc., is warranted, Examiner respectfully disagrees with Appellant’s contention that the claimed features exhibit technical features/solutions that are reasonably similar to those which the Court found to be statutory in McRO.

While the claims at issue in McRO, Inc. v. Bandai Namco Games America Inc. employed elements which are individually non-statutory, e.g., mathematical algorithms, the output of the algorithms were employed to directly control the manner in which the computer presented computer-animated characters and their expressions.

In contrast, while the claims of the instant invention provide a general indication that the rules are applied and functions are performed utilizing processing circuitry and a database, they fail to present any system design or an output which provides control aspect to a processing device. While the claims of the instant invention indicate that the computer is performing calculations using survey response and rules, generally, the recited rules are directed to recommending/evaluating business best practices. In other words, the application of the rules and the resultant output of the present invention does not appear to be utilized to govern of control processing aspects of the engaged computers, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. Rather, the outputs of the instant invention are limited to assessments of whether human operators are implementing/adhering to recommended business best practices.

Argument (G): 

In response to Appellant’s (G) argument that “...Regarding Step 2B, the Office Action only alleges that mere instructions to apply the exception using generic computer component cannot provide an inventive concept...the Office Action does identify allowable subject matter deemed to be novel in view of the...closest prior art and...therefore, presumably, represent features other than what is well-understood...Appellant submits that...features identified in the Office Action as allowable subject matter are, in fact, ‘something more’ in accordance with the MPEP...Thus, even if the pending claims recite generic computing components, the pending claim provide an inventive concept including specific features other than what is well-understood, routine and convention in the field...” (Appeal Brief: pages 35-37), Examiner respectfully disagrees.

Under step 2B, analysis is subject to the 2019 PEG and the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully maintains that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the “database” “processing circuitry” and “platform” and general application of executable code as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:
In reference to the Specification as Published in USPGPUB 2021/0089980, Examiner notes paragraphs [0193]-[0209]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.
As noted above, the claims include a database and processing circuitry and system claim 21 further indicates, generally and absent specificity, that a processor executing code implements the claimed functions. With respect to the “database”, claim 1 indicates that “questions are linked, within a database, to each of the survey and the different survey” and “the corresponding at least two potential answers are linked, within the database, to the respective question”. The claimed “processing circuitry” is identified as “calculating...a respective propensity”, “calculating...at least one metric representing group performance”, “identifying...one or more best practices”, “accessing...risk data metrics”, and “generating...a report”.

While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: storing and retrieving information (e.g., survey related data, risk metrics, questions/answers, and rules in a database), performing tasks that are otherwise performable in the human mind (e.g., calculating propensities, identifying best practices, and generating a report), and sending and receiving information over a network (e.g., receiving or obtaining survey responses). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of determining and evaluating adherence to risk management best practices by mangers of an entity. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., determining and evaluating adherence to risk management best practices by mangers of an entity, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of determining and evaluating adherence to risk management best practices by mangers of an entity benefit from the use of computer technology, but fail to improve the underlying technology.

In further support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.









For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ROBERT D RINES/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.